DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse of Invention I (directed to an integrated circuit) Species 2 (shown in Figs. 2A-2C) and Claims 1-5, 7, 9, 11-13, and 18 in response to restriction requirements filed 07/05/22 has been acknowledged.
Examiner believes that Applicant meant to show that Claims 1-5, 9, and 11-13 are chosen, since Claim 18 is directed to Invention III (as well as Claims 19-20 dependent on Claim 18), while Claim 7 depends on withdrawn Claim 6, and, accordingly, shall be withdrawn.

Status of Claims
Claims 6-8, 10, and 14-20 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-5, 9, and 11-13 are examined on merits herein. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 3 recites: “third material is either substantially monocrystalline or comprises a plurality of grains that have a texture associated with the crystal grain of the third material”, which is not supported by the specification. 
Appropriate correction of either specification or a claim is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3: Claim 3 recites: “third material is either substantially monocrystalline or comprises a plurality of grains that have a texture associated with the crystal grain of the third material”. The recitation is unclear, since the specification teaches (paragraphs 0035, 0070 of the published application US 2020/0312839) that the crystalline structure of the third material is associated with the crystalline structure of the second material.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
The limitation of Claim 3 could be interpreted in accordance with the specification of the application as: “third material is either substantially monocrystalline or comprises a plurality of grains that have a texture associated with the crystal grain of the second material”. However, a similar limitation is cited by Claim 1, and, accordingly, this limitation should be rejected under 35 U.S.C. 112(d) for a failure to further limit the claimed subject matter.
Accordingly, for this Office Action, the above limitation of Claim 3 was interpreted as: “third material is either substantially monocrystalline or comprises a plurality of grains having a texture appropriate for the third material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As far as Claim 3 is understood, Claims 1, 3-5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyu et al. (US 2007/0181953).
In Claim 1, Lyu teaches an integrated circuit (IC) structure, comprising (Fig. 2):
a first device level comprising a first transistor 120 (paragraph 0021), the first transistor comprising a substantially monocrystalline first material 110 (paragraph 0021);
a second device level comprising a second transistor 150-left (paragraph 0024) and a seed structure – an upper part of plug 135 from which layer 140 is epitaxially grown (paragraph 0023), wherein 
the seed structure comprises a crystalline second material 135 – such as a crystalline silicon doped with second conductive-type ions (paragraph 00023) (note that a property of being a single crystal is inherent for the material 135, since it is epitaxially grown from a seed being a single crystal semiconductor 110, per paragraph 0023: Hussain, US 2021/0083050, paragraph 0052, reminds that epitaxy is a process of growing crystalline semiconductor from a seed; the reference to Hussain is provided only to show an inherent property), and wherein 
the second transistor 150-left comprises a third material 140 having a different composition than that of the second material – the third material is a silicon doped with the first conductivity-type ions (paragraph 0023, while the second material is doped with the second conductivity-type ions), and having a crystallinity associated with a crystal grain of the second material (as being grown from the crystal seed layer 135, paragraph 0023);
a dielectric material 130 (paragraph 0022) between the first device level and the second device level; and
one or more interconnect metallization levels – such as an entire plug 135 interconnecting transistors at the first and second levels - coupled to terminals (such as source or drain regions, paragraphs 0021, 0023) of the first transistor (which terminals are shown by number 128) and the second transistor (which terminals are shown by number 146).
Note, that although it is common in the art to identify for a MOS transistor semiconductor source and drain regions - source and drain semiconductor regions -  and to identify source or drain terminals/electrodes as electrically conductive materials attached to the source or drain semiconductor regions, the current application identifies source and drain terminals as source and drain semiconductor regions (paragraph 0023 of the published application), and the current Office Action reflects the language used by the examined application, since the Applicant can be his/her own lexicographer.
In re Claim 3, Lyu teaches the IC structure of Claim 1 as cited above, wherein (Fig. 2) the third material 140 is either substantially monocrystalline or comprises a plurality of grains that have a texture associated with the crystal grain of the third material:  Lyu teaches (paragraph 0023) that the third material 140 is epitaxially grown from the single crystal second material 135, so, it inherently shall be monocrystalline, and any material has crystals or grains appropriate for the material.
In re Claim 4, Lyu teaches the IC structure of Claim 1 as cited above, wherein (Fig. 2):
the second device level comprises a third transistor – transistor 150-right comprising the third material 140 (as shown in Fig. 2); and 
the third material 140 of the second transistor 150-left has the same crystallinity as the third material 140 of the third transistor 150-right – both transistors comprise the same semiconductor layer 140 being single-crystal silicon (as epitaxial grown from a single crystal seed 135) doped with second conductivity-type ions (paragraph 0023).
In re Claim 5, Lyu teaches the IC structure of Claim 4 as cited above, wherein
the second material – as a lower part of 135 - is in contact with the first material 110, and 
the third material 140 is epitaxial to the first material 110 (since 135 is epitaxially grown from 110, and 135 is epitaxially grown from 110, paragraphs 0021-0023).
In re Claim 9, Lyu teaches the IC structure of Claim 1, wherein the second material – of plug 135 (Fig. 2) - comprises a metal, a metal nitride, or a semiconductor – per Lyu, material 135 is silicon, e.g., it is a semiconductor.
In re Claim 11, Liu teaches the IC structure of Claim 9 as cited above, wherein the second material 135 (Fig. 2) comprises at least one of Ge or Si – per Lyu (paragraph 0023), 135 comprises Si.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu in view of Mohapatra et al. (US 2018/0158944) and Hussain et al. (US 20210083050).
In re Claim 2, Lyu teaches the IC structure of Claim 1 as cited above, wherein the second material is a crystalline silicon with second conductivity-type impurities (n-type, based on paragraph 0021) and the third material is a crystalline silicon with first conductivity-type impurities (p-type impurities, paragraph 0021). As such, Lyu does not teach that the second material has a higher melting temperature than the third material: a concentration of impurities is commonly small (in comparison with concentration of a main component) and does not influence a melting point of a material. 
However, Lyu teaches (paragraph 0044) that his structure can be implemented in a SRAM device, and a SRAM cell inherently comprises n-type and p-type MOSFETs (see Fig. 1, paragraph 0032 of Yabe, US 20040114422, showing a basic SRAM cell known in the art and comprising two inverters, each having an n-type MOSFET and p-type MOSFET). Accordingly, if one inverter is disposed on the second level of the Lyu structure of Fig. 2 (having two MOSFETs), one transistor can be an n-type MOSFET (NMOS).
Mohapatra teaches (paragraph 0001) that InGaAs semiconductor provides a higher carriers mobility and a better performance than silicon in a NMOS, and Hussain teaches (paragraph 0052) that InGaAs crystals can be grown on a silicon crystal via hetero epitaxy.
Lyu and Mohapatra teach analogous arts directed to NMOS, and Lyu and Hussain teach analogous arts directed to epitaxial growth, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lyu device in view of the Mohapatra and Hussain devices/teachings, since they are from the same field of endeavor, and Mohapatra and Hussain created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lyu device in view of Mohapatra and Hussain by epitaxially growing crystalline InGaAs semiconductor as a part of a third material (instead of silicon) for the second transistor, when the Lyu structure is used in a SRAM cell and it is desirable improving performance of its NMOS transistor (Mohapatra, paragraph 0001). 
It would have been inherent for the structure of Lyu/Mohapatra/Hussain that its silicon – as the second material – has a higher melting temperature than the third material InGaAs: The current application teaches (paragraph 0044 of the published application) that InGaAs has a lower melting point than germanium (Ge), while it is well known in the art that Ge has a lower melting point than silicon (Si) – see paragraph 0102 of Payne et al, US 2018/0307039 on the inherency of the last statement.
In re Claim 12, Lyu teaches the IC structure of Claim 9 as cited above, including the second material – for epitaxial 135 – being silicon - and the third material – for the second transistor – also being silicon. 
Lyu does not teach that the third material has a different composition than the first material, since Lyu teaches (Fig. 2, paragraphs 0021, 0023) that the first 110 and third 140 materials comprise the same conductivity dopants (which may be created by same type ions), and the third material 140 is silicon, but does not teach a material of crystalline 110.
Hussain teaches (paragraph 0052) that a homoepitaxial growth is conducted from the same seed material as the epitaxially grown and that a heteroepitaxial growth is conducted from a seed material different from that of epitaxially grown. Based on the epitaxial grown silicon layer 135 of Lyu, one of ordinary skill in the art before filing the application could modify the Lyu structure of Fig. 2 by creating layer 110 from crystalline silicon and then using a homoepitaxy for growing silicon plug 135 or by creating crystalline layer 110 from a semiconductor different than silicon and growing silicon plug 135 by using heteroepitaxy, in order to enable creation of layer 110. 
With the second approach to layers 110 and 135, the first and third layers (the third layer being silicon, per Lyu) would inherently comprise different compositions, as required for Claim 12 of the current application.
With the first approach to layers 110 and 135, the first and third layers would comprise the same composition, while Claim 12 teaches that the first and third layers have different composition. However, Lyu teaches (paragraph 0044) that his structure can be implemented in a SRAM device, and a SRAM cell inherently comprises two inverters each having n-type and p-type MOSFETs (see Fig. 1, paragraph 0032 of Yabe, US 20040114422, showing a basic SRAM cell known in the art and comprising n-type MOSFETs and p-type MOSFETs). One of ordinary skill in the art before filing the application, using the Lyu structure for the SRAM cell, may create one inventor at the first level and another inverter at the second level, in order to enable the SRAM cell, creating by that the second transistor as an NMOS. 
Mohapatra teaches (paragraph 0001) that InGaAs semiconductor provides a higher carriers mobility and a better performance than silicon in a NMOS, and Hussain teaches (paragraph 0052) that InGaAs crystals can be grown on a silicon crystal via heteroepitaxy.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lyu structure used for the SRAM cell, in view of Mohapatra and Hussain, by epitaxially growing crystalline InGaAs at least as a part of a third material (instead of silicon) for the second (NMOS) transistor (with a corresponding modification of the impurity type) to improve a performance of the NMOS transistor (Mohapatra, paragraph 0001), inherently creating by that the third material with a different composition than the first material. 
In re Claim 13, Lyu/Mohapatra/Hussain teaches the IC structure of Claim 12, wherein the third material is a group III-V semiconductor comprising at least one of In, Ga, and As, as shown for Claim 12.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/26/22

	
	
	
	

2